Case 1:19-cv-00423-KD-N Document 31 Filed 04/12/21 Page 1 of 1                 PageID #: 277




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


STATE OF ALABAMA, by and through              )
the Alabama Historical Commission,            )
       Plaintiff,                             )
                                              )
v.                                            )    CIVIL ACTION: 1:19-00423-KD-N
                                              )
THE UNIDENTIFIED SHIPWRECKED                  )           IN ADMIRALTY
Vessel believed to be the Schooner            )           RULE 9(h) FRCP
CLOTILDA, its Apparel, Tackle,                )
Appurtenances, and Cargo,                     )
       Defendant (in rem).                    )


                                        JUDGMENT

       In accordance with the Order issued on this date, it is hereby ADJUDGED, ORDERED

and DECREED that Judgment is entered in favor of Plaintiff the State of Alabama, by and through

the Alabama Historic Commission, and against the Defendant, the unidentified shipwrecked vessel

believed to be the Schooner CLOTILDA, its Apparel, Tackle, Appurtenances, and Cargo (in rem).

       DONE and ORDERED this the 12th day of April 2021.

                                           /s/Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              1
